Citation Nr: 0322122	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-08 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Michael J. Mooney, Esquire



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo




INTRODUCTION

The veteran served on active duty from May 1952 to July 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In a June 2000 decision, the Board denied the veteran's claim 
for service connection for PTSD.  He timely appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2000, the Secretary of VA filed 
an unopposed Motion for Remand and to Stay Further 
Proceedings.  In a February 2001 Order, the Court granted the 
motion, vacated the Board's June 2000 decision, and remanded 
the case to the Board for readjudication consistent with the 
Order.  

In March 2002, the Board undertook additional development of 
the case pursuant to authority then granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2002)).  The additional development was to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106- 475, 114 Stat. 2096 (2000) (codified, as amended, 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  In 
addition, the veteran was again to be asked to provide 
necessary information regarding his alleged stressor in 
service and another attempt was to be made to verify this 
stressor.  

In a July 2001 statement, the veteran's representative 
contended that the veteran's letter received in February 1998 
was also a request to reopen his claim for service connection 
for a nervous condition (psychiatric condition other than 
PTSD).  Since, however, this issue has not yet been 
adjudicated by the RO, much less denied and appealed, it is 
referred there for all appropriate development and 
consideration.

Also in a Report of Contact, dated in December 2001, the 
veteran's representative indicated the veteran waived any 
further due process or review at the RO, and that he had no 
further argument or evidence to submit.  


REMAND

When further developing the case, the Board asked the veteran 
to provide additional information concerning his alleged 
stressor in service-which he says involved a plane crash in 
either Alaska or the Soviet Union between October 13 and 
November 19, 1952, killing his company commander and many 
comrades.  He stated that he could not remember any 
additional information regarding that incident.  In September 
2002, a letter was sent to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) with attached copies of 
his SWS Form 77 showing information pertaining to his service 
dates, duties and unit assignments.  An attempt to verify the 
putative plane crash was to be made.  In a USASCRUR inquiry 
status report dated in April 2003, it was noted that the 
inquiry was received and a case number was assigned in 
October 2002.  However, there is no information in the claims 
file pertaining to the results of the inquiry.  This 
information must be obtained before the claim for PTSD can be 
decided or, at the very least, there needs to be some 
response from the USASCRUR indicating that this information 
is not forthcoming.

The veteran's representative has stated that the veteran is 
in very poor health.  But unfortunately, the Board has to 
remand this case to the RO in another attempt to verify his 
alleged stressor.  Without verification of the stressor, 
there simply is no possibility of establishing his 
entitlement to service connection for PTSD.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact USASCRUR to 
obtain the results of the inquiry 
pertaining to the alleged plane crash in 
either Alaska or the Soviet Union between 
October 13 and November 19, 1952, 
resulting in the deaths of many 
servicemen.  

2.  If, and only if, the stressor is 
verified, the RO should have the veteran 
undergo a VA psychiatric examination to 
obtain a medical opinion indicating 
whether it is at least as likely as not 
that he has PTSD as a result of the 
confirmed stressor.  The claims file must 
be provided to and reviewed by the 
examiner, and the examination report 
should note that such has been 
accomplished.  All current psychiatric 
disorders should be diagnosed.  If PTSD 
is diagnosed, the examiner should 
indicate whether it is related to the 
confirmed service stressor (that is, a 
plane crash in either Alaska or the 
Soviet Union between October 13 and 
November 19, 1952, resulting in the 
deaths of many servicemen).  The examiner 
must be instructed that only this 
particular incident may be considered in 
determining whether the veteran has PTSD 
as a result of his military service.  

3.  The RO then should undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

4.  Then, following completion of the 
development requested hereinabove, the RO 
should readjudicate the claim for service 
connection for PTSD.  If the claim 
continues to be denied, send the veteran 
and his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to further develop the record and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




